November 10, 2009 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:American Community Properties Trust File No. 1-14369 Dear Sir or Madam: Pursuant to regulations of the Securities and Exchange Commission, submitted herewith for filing on behalf of American Community Properties Trust (the "Company") is the Company's PREM14A. This filing is being effected by direct transmission to the Commission's EDGAR System Very truly yours, AMERICAN COMMUNITY PROPERTIES TRUST By: /s/ Matthew M.
